JAMES CANN, Judge.
The claim involved in this case is submitted to this court under the shortened procedure provision of the state court of claims act.
After an investigation by the respondent, or its agent, of the circumstances which are the basis for the instant claim, a record was made and submitted to this court and it revealed the following state of facts.
On the afternoon of the twenty-ninth day of November, 1950, while claimant was operating his automobile over and across a small wooden bridge located on Figgett road in Kanawha county, West Virginia, a part of the undercarriage of the bridge gave away causing the front end of his automobile to drop into a large hole thereby causing damages to it in the amount of S36.ll.
It appears that this bridge was a small wooden structure approximately two feet in depth and approximately sixteen feet in width; that on the day previous to the day of the accident the employes of the respondent had attempted to move a large piece of equipment — a bulldozer — over the bridge, and because of its weight it broke through; the said employes then filled the break with rock, gravel and dirt to road level, as a temporary foundation, to make it passable. No doubt the bridge was in a very poor and weakened condition due to the above incident, and no attempts were made by the respondent to advise the general public of it being unsafe. The record discloses that after this accident a “Road under construction, travel at own risk” sign was erected at the scene of this accident.
*27No negligence is shown on the part of the claimant. The respondent recommends the payment of this claim and the same is concurred in by the attorney general.
In view of all the facts and circumstances as submitted an award, by majority members of the court, is made in favor of claimant H. E. Cramer, for the sum of thirty-six dollars and eleven cents ($36.11).